 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDYale-New Haven Hospital and Local 1199,NationalUnion of Hospital and Health Care Employees,R.W.D.S.U.,AFL-CIO. Case AO-159October 17, 1974ADVISORY OPINIONThis petition for an Advisory Opinion was filed onAugust 28, 1974, by Yale-New Haven Hospital, here-after Petitioner, pursuant to Sections 102.98 and 102.99 of the Board's Rules and Regulations, Series 8, asamended, for a determination whether the Boardwouldassertjurisdiction over its operation.In pertinent part, Petitioner alleges:1.There is pending before the Connecticut StateBoard of Labor Relations, hereafter the State Board,a petition docketed as Case E-2775, by Local 1199,National Union of Hospital and Health Care Em-ployees,R.W.D.S.U.,AFL-CIO, hereafter theUnion, wherein it seeks to represent certain ofPetitioner's employees. The State Board issued a de-cision (No. 1245) on August 23, 1974, directing thatan election be conducted among the above-men-tioned employees within 30 days.2.Petitioner is a nonprofit hospital which providescare to sick and infirm persons. Its gross annual reve-nuesfor the fiscal year 1973-74, a period representa-tive of its operations, exceeded $60 million. Duringthe same period, it purchased and received drugs andother supplies from sources outside the State of Con-necticut valued in excess of $50,000.3.The State Board has made no findings with re-spect to the aforementioned commerce data.4.No unfair labor practice proceeding involvingthis same labor dispute is pending before the Board.5.The Union has filed a response to the petitionand a memorandum of law in which it concedes thatYale-New Haven Hospital meets the jurisdictionalstandards set by the National Labor RelationsBoard. It contends, however, that, since the questionof appropriate unit has already been litigated anddecided by the State Board, it would be inequitableto require relitigation of that issue before the Boardand urges that we dismiss this petition as raising is-sues inappropriate for advisory relief or, alternative-ly, rule that the State Labor Board shall have juris-diction to complete the representational matter pend-ing before it.On the basis of the foregoing, the Board is of theopinion that:1.Petitioner is a nonprofit hospital devoted to thecare of sick and infirm persons.2.Recent amendments to the National Labor Re-lationsAct' extended the Board's jurisdiction tononprofit hospitals. The Board has previously assert-edjurisdiction over proprietary hospitals which comewithin its statutory jurisdiction and have an annualgross volume of $250,000.2 Inasmuch as the Employ-er here meets our basic jurisdictional standard, anddoes a gross volume of approximately $60 millionwhich meets any of our existing monetary standards,we conclude that the Board would assert jurisdictionherein.We leave to subsequent adjudication the de-termination of the precise-monetary standard to beapplied to nonprofit hospitals.'W^: do not reach nor pass on the contentionsraise .1 by the Union inasmuch as an advisory opinionispr manly for determining whether an employer'soperations in commerce meet the Board's discretion-ary jurisdictional standards.4 The question of appro-priate unit and the extent to which State Board deter-minations will be honored are substantive mattersnot resolvable in this proceeding.'Petitioner, having a total annual gross volume of$60 million, and having engaged in interstate com-merce so as to fall within our statutory jurisdiction,clearly falls within any of the Board's discretionaryjurisdictional standards.Accordingly, the parties are advised, under Section102.103 of the Board's Rules and Regulations, thaton the allegations herein presented, the Board wouldassertjurisdiction over the operations of the Peti-tioner with respect to labor disputes cognizable un-der Sections 8, 9, and 10 of the Act.'P.L. 93-360, effective August 25, 1974.2Butte Medical Properties, d/b/a Medical Center Hospital,168NLRB 266(1967).3Cf.,Cornell University,183 NLRB 329, 334 (1970).4Globe Security Systems,Inc., 209 NLRB 35 (1974);The Children's Vii.lace, Inc..180 NLRB1044 (1970).Sec. 101.40(3) of theBoard's Statements of Procedure, Series 8, asamended.214 NLRB No. 34